Citation Nr: 1107328	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a digestive system 
disorder, to include gastritis, irritable bowel syndrome (IBS) 
and small hiatal hernia, claimed as stomach problems with chronic 
diarrhea.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied entitlement 
gastritis, claimed as stomach problems with chronic diarrhea.

The claim was previously remanded by the Board in April 2010 and 
October 2010.  


FINDING OF FACT

A digestive system disability began in service and has continued 
since.  


CONCLUSION OF LAW

A digestive system disability was incurred during active service.  
38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Several digestive system disorders have been diagnosed during the 
course of the appeal, including IBS, diverticulitis, gastritis 
and small hiatal hernia, based on physical examination, 
diagnostic testing and the Veteran's history.  Therefore, the 
first element necessary for service connection-a current 
disability-has been demonstrated.  

The Veteran was provided two VA examinations in connection with 
his claim.  In May 2010, the VA examiner stated that the problems 
with the Veteran's gastrointestinal (G.I.) tract, specifically 
the stomach difficulties and what had been identified as IBS, 
were reviewed in "a relatively minute fashion."  After 
considering the evidence of record, the examiner stated that 
"the issue" could not be resolved without a great deal of 
speculation.  

The Board found the examination to be inadequate as the examiner 
did not provide a rationale for this conclusion and failed to 
clarify whether additional evidence would assist in rendering the 
opinion or whether the inability was due to the limits of current 
medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

Upon remand, a VA examination was provided in December 2010.  
Again the examiner found that it was impossible to determine if 
the IBS was due to or the result of military service without 
resorting to speculation.  As a rationale, the examiner stated 
that there was no evidence of G.I. problems in the military 
records and no diagnosis of IBS until 2009 in the record.  The 
examiner stated without elaboration that there were some 
inconsistencies in the Veteran's history.  The examiner also 
stated that there was no documented history of chronic diarrhea 
or fecal urgency in any available records, despite the fact that 
several records focused on the Veteran's G.I. status.  The 
examiner noted the Veteran's report that he did not provide a 
full history concerning his bowel movements for decades due to 
shame concerning his symptoms and noted that this could certainly 
be true.  However, the lack of corroborating evidence of the 
Veteran's claim in any medical records made it impossible for the 
examiner to provide a definite opinion as to the link between the 
current IBS and service without resorting to mere speculation.  

The examiner also stated that gastroesophageal reflux disease 
(GERD), gastritis and peptic ulcer disease had resolved and, as 
there were no active conditions, no opinion was indicated.  With 
respect to the hiatal hernia and diverticulosis, the examiner 
found both conditions to be asymptomatic, noted that the 
conditions were not diagnosed until 2009 and 1999, respectively, 
and stated that there was no evidence that either condition was 
related to military service.  The examiner stated that the hiatal 
hernia was an incidental finding on a G.I. study and that there 
was no evidence that the diverticulosis was contributing to the 
Veteran's current G.I. symptoms.  As such, the examiner concluded 
that it was less likely than not that the hiatal hernia and 
diverticulosis were related to service.  

The May and December 2010 opinions regarding IBS are inconclusive 
and weigh neither for nor against the claim.  Fagan v. Shinseki, 
573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

In a May 2009 private treatment record Dr. N.B., opined that the 
change in bowl habits and increase in number of stools for 40 
years probably represented mild IBS.  The physician stated that 
there was no organic pathology evident and that there was no way 
of knowing whether the Veteran's duty in Pakistan had played a 
role except for a stress response.  This opinion was 
unaccompanied by a specific rationale, but appears to have been 
based on the Veteran's report of symptoms and places the onset of 
the current IBS around the time of active service, regardless of 
the role played by service in Pakistan.  It is of some probative 
value.

The Veteran has consistently reported during the course of the 
appeal that his digestive symptoms, including diarrhea, fecal 
urgency and increased bowel movements, began in service and have 
continued since.  He stated that his symptoms were a common 
occurrence for those serving in Pakistan at that time and, as a 
result, he did not seek treatment or report the symptoms.  Lay 
statements have been submitted by fellow service members and the 
Veteran's family which report the in-service digestive symptoms 
and the continuity of digestive system or stomach-related 
symptoms since service.  The Veteran, his colleagues and family 
are competent to report the symptoms they personally experienced, 
observed or were told about.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

The first evidence related to the digestive system post-discharge 
is a May 1978  
X-ray which found no demonstrable upper G.I. pathology.  It is 
unclear why this study was undertaken.  In June 1981, the Veteran 
was treated for fatigue, diarrhea, cough and chest pressure, 
which were noted to be possibly linked to viral influenza 
syndrome or bacterial micoplasma since there had been no recent 
travel.  There was no mention of long-term digestive disorder 
symptoms or complaints related to service at that time.  However, 
since the mid-1980s, the Veteran has been given various digestive 
system diagnoses.  The Veteran has reported that he received 
treatment prior to the 1980s, but that those records were no 
longer available.  He also reported that he had not accurately 
reported or consistently sought treatment for his symptoms 
because he was embarrassed or uncomfortable talking about them.  
Lay statements from his family report that the Veteran felt 
ashamed about his symptoms and often altered his behavior as a 
result.  

The evidence of record does not contain information that clearly 
contradicts the reports of the Veteran and others who have 
written in support of the claim.  Accordingly, the statements are 
deemed credible.  As such, the statements are sufficient to 
establish the incurrence of an in-service injury and a continuity 
of symptoms since (or nexus to) service.  

The evidence of record is in at least equipoise.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for a digestive system 
disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a digestive system disability, IBS, is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


